       Case 1:19-cv-09114-LAK-SN Document 10 Filed 10/28/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


 JAMES SMITH, individually and on behalf of
 all others similarly situated,
                                                 Civil Action No.: 19-cv-09114-LAK-SN
                              Plaintiff,

        v.

 ABERCROMBIE & FITCH CO.,

                              Defendant.


             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff James Smith hereby

dismisses without prejudice all claims against Defendant Abercrombie & Fitch Co.


 Dated: New York, New York                             /s/ Philip L. Fraietta______
        October 28, 2019                                 Philip L. Fraietta

                                                 BURSOR & FISHER, P.A.

                                                 Joseph I. Marchese
                                                 Philip L. Fraietta
                                                 888 Seventh Avenue
                                                 New York, NY 10019
                                                 Telephone: (646) 837-7150
                                                 Facsimile: (212) 989-9163
                                                 Email: jmarchese@bursor.com
                                                         pfraietta@bursor.com

                                                 Attorneys for Plaintiff
